Case: 2:19-cv-00204-EAS-EPD Doc #: 54 Filed: 06/22/20 Page: 1 of 5 PAGEID #: 2071




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DAVID ANDREW RODENBECK,
                                                   Case No. 2:19-cv-204
               Plaintiff,                          JUDGE EDMUND A. SARGUS, JR.
                                                   Magistrate Judge Elizabeth Preston Deavers
       v.

NATIONWIDE INSURANCE,

               Defendant.
                                     OPINION AND ORDER

       The matter before the Court is Plaintiff David Andrew Rodenbeck’s (“Plaintiff”) Motion

for Reconsideration (ECF No. 50), Request for Jury Trial (ECF No. 51), and Request for

Deposition (ECF No. 53). For the reasons stated herein, the motions (ECF Nos. 50, 51, 53) are

DENIED.

                                                  I.

       On January 22, 2019, Plaintiff filed a Complaint against Nationwide Insurance

(“Defendant” or “Nationwide”) asserting nine claims.            These claims were: (1) disability

discrimination in violation of the Americans with Disabilities Act (“ADA”); (2) disability

discrimination in violation of Ohio Revised Code § 4112; (3) harassment through a hostile work

environment in violation of the ADA; (4) harassment through a hostile work environment in

violation of § 4112; (5) retaliation for protected conduct in violation of the ADA; (6) retaliation

for protected conduct in violation of § 4112; (7) failure to hire in violation of the ADA; (8) failure

to provide accommodations in violation of the ADA; and (9) wrongful termination in violation of

the ADA. (See Compl., ECF No. 1.) On May 8, 2020, the Court granted Defendant’s motion for

summary judgment. (See Op. & Order, ECF No. 48.) Now Plaintiff asks the Court to reconsider

its Order granting Defendant’s motion for summary judgment, set a jury trial, and allow Plaintiff
Case: 2:19-cv-00204-EAS-EPD Doc #: 54 Filed: 06/22/20 Page: 2 of 5 PAGEID #: 2072




to take in-person depositions of “all parties listed in [] Plaintiff’s discovery request.” (See Mot.

Reconsideration, ECF No. 50; Req. Jury Trial, ECF No. 51; Req. In-Person Dep., ECF No. 53.)

                                                II.

       Federal Rule of Civil Procedure 59(e) permits a district court to correct its errors, “sparing

the parties and appellate courts the burden of unnecessary appellate proceedings.” Howard v.

United States, 533 F.3d 472, 475 (6th Cir. 2008). It is within the sound discretion of the district

court whether to grant relief under Rule 59(e). In re Ford Motor Co., Sec. Litig. Class Action, 381

F.3d 563, 573 (6th Cir. 2004). A Rule 59(e) motion is rarely granted unless the district court made

a clear error of law, if there is an intervening change in the controlling law, or if granting the

motion will prevent a manifest injustice. GenCorp, Inc. v. Am. Int’l Underwriters, 178 F.3d 804,

834 (6th Cir. 1999).

                                                III.

       Plaintiff asks the Court to reconsider its Order granting Defendant’s motion for summary

judgment arguing that “[t]here [is] no shadow or a doubt that wrongful actions were not taken

against the plaintiff in terms of the American’s with Disabilities Act and all applicable federal

protections.” (Mot. Reconsideration at 1.) Plaintiff also states that “[u]p to this point what [he]

provided is just a sample of what [he] will be providing during court. [He is] now submitting all

supporting documentation which completely and accurately provides the information needed to

support [his] claims and make a judgment.” (Id.) In support of this statement Plaintiff attaches

568 pages of documentation. (See id. at Ex. 1.) This documentation includes:

   •   Defendant’s motion for summary judgment and accompanying exhibits;
   •   Plaintiff’s deposition;
   •   Plaintiff’s Ohio Civil Rights Commission (“OCRC”) charge of discrimination filed April
       15, 2018;
   •   An OCRC letter of determination finding no discrimination dated January 10, 2019;
   •   An order of the Court of Common Pleas of Franklin County Ohio affirming the decision


                                                 2
Case: 2:19-cv-00204-EAS-EPD Doc #: 54 Filed: 06/22/20 Page: 3 of 5 PAGEID #: 2073




       of the Unemployment Compensation Review Commission denying benefits to Plaintiff
       dated May 1, 2018;
   •   Employment documentation for Plaintiff’s time at Nationwide including his application,
       resume, offer letter, employment agreement, and other similar documents;
   •   Emails and instant messages between Plaintiff and his co-workers discussing Plaintiff’s
       performance;
   •   A notification informing Nationwide that they were named as a respondent in an OCRC
       charge of discrimination;
   •   OCRC’s mediation forms;
   •   Plaintiff’s signed authorization form for disclosure of patient information for this case; and
   •   Defendant’s requests for interrogatories and production of documents and Plaintiff’s
       responses.

(See ECF No. 50-1.)

       Plaintiff has not shown there has been a clear error of law, an intervening change in the

controlling law, or that granting the motion will prevent a manifest injustice. Therefore, Plaintiff

has provided no reason why the Court should reconsider its Order. Even if the Court looks at the

evidence Plaintiff provided, most of the evidence Defendant submitted at the motion for summary

judgment stage and thus, was already considered by the Court. Additionally, the new evidence is

dated prior to the Plaintiff’s response to Defendant’s motion for summary judgment and thus,

Plaintiff could have provided it in his response. Even if the Court considers the new documents,

there remains no genuine issue of material fact as to any of Plaintiff’s claims.

       The Court granted judgment on Plaintiff’s claims for disability discrimination and failure

to accommodate because Plaintiff did not present evidence to create an issue of fact as to whether

he was qualified for the position from which he was terminated, which is required for the prima

facie case in these claims. (See Op. & Order at 8–11, 14–15 (citing see Mosby-Meachem v.

Memphis Light, Gas & Water Div., 883 F.3d 595, 603 (6th Cir. 2018) (citing 42 U.S.C.

§ 12111(8)); Johnson v. Cleveland City Sch. Dist., 443 F. App’x 974, 982–83 (6th Cir. 2011)).)

The only new evidence Plaintiff submits which could be relevant on this point are Nationwide

employees’ emails to Plaintiff speaking about Plaintiff’s performance. (See Mot. Reconsideration


                                                 3
Case: 2:19-cv-00204-EAS-EPD Doc #: 54 Filed: 06/22/20 Page: 4 of 5 PAGEID #: 2074




at Ex. 1.) Plaintiff also provided instant messages giving context to these emails. (See id.) The

instant messages show that Plaintiff reached out to Nationwide employees and asked them to write

positive words about him in order to help him obtain permanent employment with Nationwide.

(See id.) The emails state Plaintiff was “enthusiastic,” “optimistic,” “hardworking,” “social,”

“dedicated,” “capable” and more. (See id.) Even if the Court considers these words as true, despite

the fact that the instant messages reveal Plaintiff often wrote these emails himself and asked

coworkers to send them back to him, they do not address whether he was qualified to be a

Requirements Analyst, his position at Nationwide. These emails do not change the Court’s

decision, based on Plaintiff’s own testimony and the testimony of many of Plaintiff’s superiors at

Nationwide as to his lack of qualification, that there is no genuine dispute of material fact as to

Plaintiff’s qualification for the position and thus, the prima facie cases of these claims.

       The Court also found no genuine issue of material fact on Plaintiff’s harassment claims,

because Plaintiff submitted no evidence of any harassment let alone severe and pervasive

harassment. (Op. & Order at 17–18 (citing Trepka v. Bd. of the Cleveland City Sch. Dist., 28

F. App’x 455, 461 (6th Cir 2002)).) None of the new evidence Plaintiff now submits shows any

harassment at all and thus, there remains no genuine dispute of material fact as to these claims.

       Finally, the Court found no genuine dispute of material fact as to Plaintiff’s claims of

retaliation. (See id. at 19–25.) The Court found there was no causal connection between Plaintiff’s

protected conduct and termination of his employment or failure to hire him for a permanent

position. (See id.) None of the new evidence Plaintiff provides addresses this issue.

       In sum, Plaintiff has provided no argument that there has been a clear error of law, an

intervening change in the controlling law, or that failure to grant his motion will cause a manifest

injustice. Instead, Plaintiff provides numerous pages of documents, all of which existed at the




                                                  4
Case: 2:19-cv-00204-EAS-EPD Doc #: 54 Filed: 06/22/20 Page: 5 of 5 PAGEID #: 2075




time Plaintiff filed his response to Defendant’s motion for summary judgment and many of which

Defendant submitted and thus, the Court already considered. Even if the Court considers the

evidence newly submitted, the Court’s decision remains the same. There is no genuine dispute of

material fact as to any of Plaintiff’s claims. Plaintiff’s motion to reconsider is DENIED.

                                               IV.

       In addition to asking the Court to reconsider its Order granting Defendant’s motion for

summary judgment, Plaintiff asks the Court to schedule this case for trial and allow him to take

depositions. (See Req. Jury Trial; Req. In-Person Dep.) The case has been closed and the motion

to reconsider has been denied and thus, no jury trial will be scheduled, and no depositions need

taken. The motions are DENIED.

                                                V.

       In sum, Plaintiff’s Motion for Reconsideration (ECF No. 50) is DENIED, Plaintiff’s

Request for a Jury Trial (ECF No. 51) is DENIED, and Plaintiff’s Request to Take Depositions

(ECF No. 53) is DENIED.

       IT IS SO ORDERED.

6/22/2020                                            s/Edmund A. Sargus, Jr.
DATED                                                EDMUND A. SARGUS, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                5
